DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
April 20, 2021
Drawings
Figures 1-6 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The replacement drawings are pixelated because applicant did not use black (RGB = 000 or Hex = 000000).  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color.  Therefore, applicant must be sure to use only black and white.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “perform an engine driving control to reduce how frequently an engine of the vehicle is started, compared with when the vehicle is in a normal traveling state, the standby state being a state in which an operation control of an air conditioner of the vehicle is allowed.”  It is unclear what is meant by the phrase “normal traveling state”.  The specification fails to clearly indicate, define, or explain what a “normal traveling state” encompasses.  This renders the claim vague and indefinite as a person having ordinary skill in the art would not be able to ascertain the metes and bounds of the claim.
Claim 13 recites “perform an engine driving control to reduce how frequently an engine of the vehicle is started, compared with when the vehicle is in a normal traveling state.”  It is unclear what is meant by the phrase “normal traveling state”.  The specification fails to clearly indicate, define, or explain what a “normal traveling state” encompasses.  This renders the claim vague and indefinite as a person having ordinary skill in the art would not be able to ascertain the metes and bounds of the claim.
Claims 2-12 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. § 103 as being unpatentable over   (JP 2017177932A), hereinafter   in view of  (US 2020/0398640) hereinafter 
Regarding Claim , 
discloses:
1. A vehicle control apparatus comprising:
an automatic-driving processor configured to perform an automatic-driving control to stop a vehicle in accordance with detection of an abnormal state of a driver who drives the vehicle while the vehicle is traveling (¶¶); and
 fails to explicitly disclose:
an engine processor configured to,
when the vehicle is in a standby state after stopping of the vehicle by the automatic-driving control,
perform an engine driving control to reduce how frequently an engine of the vehicle is started, compared with when the vehicle is in a normal traveling state, the standby state being a state in which an operation control of an air conditioner of the vehicle is allowed.
 discloses:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of (¶¶; “shutdown or runs state information may be received from a vehicle processor, vehicle controller, or the like. The run state may also be determined in response to an alternator output voltage. If the alternator output voltage is zero volts, the engine may be assumed to be off and the vehicle is in a shutdown state.”; “If the internal temperature does exceed a first threshold temperature, such as eighty five degrees Fahrenheit, the method is then operative to turn on the vehicle heating ventilation and air conditioning (HVAC) fan …  to reduce the cabin temperature. The method is then operative to contact emergency services 350 and the algorithm is returned to the starting conditions 310. If the cabin temperature exceeds a second, higher, threshold, such as one hundred degrees Fahrenheit, the method is then operative to start 345 the vehicle and turn on the vehicle air conditioning. The method may then operative to contact emergency services 350 and the algorithm is returned to the starting conditions 310.”; “If the battery voltage level drops lower than a threshold value, the vehicle may be operative to start the vehicle engine in order to recharge the battery. The vehicle may the stop the engine in response to the battery reaching a desired recharged level. The method may further be operative to monitor a fuel level when running the engine. If the fuel level drops below a threshold level, the estimated remaining run time may be transmitted to the driver and/or emergency services. In response to a low fuel level, the method may be operative to cycle, or periodically start and stop, the engine operation in order to extend the available cooling time.”) in order to protect vehicle occupants from dangerous temperature conditions such as heat stroke (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to protect incapacitated vehicle occupants from dangerous temperature conditions such as heat stroke (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
3. The vehicle control apparatus according to claim 1,
wherein the vehicle control apparatus is configured to control an amount of electric power generation for battery charging on a basis of a comparison between a current vehicle inside temperature of the vehicle and a target temperature inside the vehicle after the stopping of the vehicle, in a period up to the stopping of the vehicle by the automatic-driving control performed by the automatic-driving processor (: ¶¶; “If the internal temperature does exceed a first threshold temperature, such as eighty five degrees Fahrenheit, the method is then operative to turn on the vehicle heating ventilation and air conditioning (HVAC) fan …  to reduce the cabin temperature. The method is then operative to contact emergency services 350 and the algorithm is returned to the starting conditions 310. If the cabin temperature exceeds a second, higher, threshold, such as one hundred degrees Fahrenheit, the method is then operative to start 345 the vehicle and turn on the vehicle air conditioning. The method may then operative to contact emergency services 350 and the algorithm is returned to the starting conditions 310.”; “If the battery voltage level drops lower than a threshold value, the vehicle may be operative to start the vehicle engine in order to recharge the battery. The vehicle may the stop the engine in response to the battery reaching a desired recharged level. The method may further be operative to monitor a fuel level when running the engine. If the fuel level drops below a threshold level, the estimated remaining run time may be transmitted to the driver and/or emergency services. In response to a low fuel level, the method may be operative to cycle, or periodically start and stop, the engine operation in order to extend the available cooling time.”).
Regarding Claim , 
 disclose:
7. The vehicle control apparatus according to claim 1,
wherein the automatic-driving processor is configured to perform a process of transmitting a call notification for an emergency vehicle after the stopping of the vehicle by the automatic-driving control (: ¶¶) (: ¶¶), and
the engine processor is configured to cause battery charging by engine driving force to be executed until a battery charge amount required for a period up to arrival of the emergency vehicle is secured after the stopping of the vehicle by the automatic-driving control (: ¶¶).
Regarding Claim , 
 disclose:
9. The vehicle control apparatus according to claim 3,
wherein the automatic-driving processor is configured to perform a process of transmitting a call notification for an emergency vehicle after the stopping of the vehicle by the automatic-driving control (: ¶¶) (: ¶¶), and
the engine processor is configured to cause battery charging by engine driving force to be executed until a battery charge amount required for a period up to arrival of the emergency vehicle is secured after the stopping of the vehicle by the automatic-driving control (: ¶¶).
Regarding Claim , 
 disclose:
13. A vehicle control apparatus comprising circuitry configured to perform an automatic-driving control to stop a vehicle in accordance with detection of an abnormal state of a driver who drives the vehicle while the vehicle is traveling (¶¶), and
 fails to explicitly disclose:
when the vehicle is in a standby state after stopping of the vehicle by the automatic-driving control,
perform an engine driving control to reduce how frequently an engine of the vehicle is started, compared with when the vehicle is in a normal traveling state, the standby state being a state in which an operation control of an air conditioner of the vehicle is allowed.
 discloses:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶; “shutdown or runs state information may be received from a vehicle processor, vehicle controller, or the like. The run state may also be determined in response to an alternator output voltage. If the alternator output voltage is zero volts, the engine may be assumed to be off and the vehicle is in a shutdown state.”; “If the internal temperature does exceed a first threshold temperature, such as eighty five degrees Fahrenheit, the method is then operative to turn on the vehicle heating ventilation and air conditioning (HVAC) fan …  to reduce the cabin temperature. The method is then operative to contact emergency services 350 and the algorithm is returned to the starting conditions 310. If the cabin temperature exceeds a second, higher, threshold, such as one hundred degrees Fahrenheit, the method is then operative to start 345 the vehicle and turn on the vehicle air conditioning. The method may then operative to contact emergency services 350 and the algorithm is returned to the starting conditions 310.”; “If the battery voltage level drops lower than a threshold value, the vehicle may be operative to start the vehicle engine in order to recharge the battery. The vehicle may the stop the engine in response to the battery reaching a desired recharged level. The method may further be operative to monitor a fuel level when running the engine. If the fuel level drops below a threshold level, the estimated remaining run time may be transmitted to the driver and/or emergency services. In response to a low fuel level, the method may be operative to cycle, or periodically start and stop, the engine operation in order to extend the available cooling time.”) in order to protect vehicle occupants from dangerous temperature conditions such as heat stroke (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to protect vehicle occupants from dangerous temperature conditions such as heat stroke (¶¶) (See: MPEP 2143(I)(D)).
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 -   (See PgPub: ¶¶)
  (See PgPub: ¶¶)
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747